
	

113 HR 2621 IH: To prohibit the Secretary of the Smithsonian Institution from charging a fee for admission to any exhibit which is part of the permanent collection of any museum or facility which is part of any bureau established in or under the Smithsonian Institution, and for other purposes.
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2621
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To prohibit the Secretary of the Smithsonian Institution
		  from charging a fee for admission to any exhibit which is part of the permanent
		  collection of any museum or facility which is part of any bureau established in
		  or under the Smithsonian Institution, and for other purposes.
	
	
		1.Prohibiting Charging of Fees
			 for Admission to Permanent Collections of Smithsonian Museums or
			 Facilities
			(a)ProhibitionExcept as provided in subsections (a) and
			 (b), the Secretary of the Smithsonian Institution may not charge a fee for
			 admission to any exhibit which is part of the permanent collection of any
			 museum or facility which is part of any bureau established in or under the
			 Smithsonian Institution, including the National Gallery of Art.
			(b)Exception for
			 necessary and unavoidable feesThe Secretary of the Smithsonian
			 Institution may charge a fee for admission to an exhibit described in
			 subsection (a) if—
				(1)the Secretary
			 determines that charging a fee for admission to the exhibit is necessary and
			 unavoidable;
				(2)the Secretary
			 submits a statement explaining the determination to the Committee on House
			 Administration of the House of Representatives, the Committee on Transportation
			 and Infrastructure of the House of Representatives, the Committee on
			 Environment and Public Works of the Senate, and the Committee on Rules and
			 Administration of the Senate; and
				(3)the charging of
			 the fee does not take effect until after the expiration of the 45-day period
			 which begins on the date the Secretary submits the statement under paragraph
			 (1).
				(c)Exception for
			 Certain Current ExhibitThis
			 section does not apply to the exhibit entitled Butterfly
			 Pavilion at the National Museum of Natural History.
			2.Plan for
			 Elimination of Fee for Current ExhibitNot later than one year after the date of
			 the enactment of this Act, the Secretary of the Smithsonian Institution shall
			 submit to the Committee on House Administration of the House of
			 Representatives, the Committee on Transportation and Infrastructure of the
			 House of Representatives, the Committee on Environment and Public Works of the
			 Senate, and the Committee on Rules and Administration of the Senate a plan for
			 eliminating the admission fee for the exhibit entitled Butterfly
			 Pavilion at the National Museum of Natural History, and shall include
			 in the plan such steps as the Secretary considers appropriate to cover the
			 expenses incurred in carrying out the exhibit.
		
